  Case 19-10214 Doc            170 Filed 07/24/19 Entered           07/24/19 11:01:47
               Desc           Main Document            Page          1 of 4


                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF VERMONT

In re:                                                  Chapter 11
         HERMITAGE INN REAL ESTATE HOLDING              Case Nos.: 19-10214 (CAB)
         COMPANY, LLC                                   and 19-10276 (CAB)
                                                        Jointly Administered
         and

         HERMITAGE CLUB, LLC.,

                         Debtors.


OBJECTION OF COLD BROOK FIRE DISTRICT NO. 1 TO DEBTOR’S MOTION FOR
  FINAL ORDER (i) AUTHORIZING THE DEBTORS TO OBTAIN POST-PETITION
FINANCING AND GRANTING LIENS AND SUPER PRIORITY CLAIMS TO THE DIP
 LENDER PURSUANT TO 11 USC § 364(C) AND (ii) BEFORE GRANTING LIENS

         NOW COMES Cold Brook Fire District No. 1 (the “Fire District”) by and through

its undersigned counsel and hereby objects to Debtor’s Motion for Final Order (i)

Authorizing the Debtor’s to Obtain Post Petition Financing and (ii) Granting Liens and

Super Priority Claims to the DIP Lender Pursuant to 11 USC § 364(c) (the “DIP

Financing Motion”). For this Objection, the Fire District should rely on the Memorandum

set forth below and the Declaration of Kimberly Hicks, Administrator, Tax Collector and

Treasurer of Fire District.

                                MEMORANDUM OF LAW

  1.     The Fire District adopts the position and arguments set forth in the Objection of

         Berkshire Bank, which was filed in this matter on July 23, 2019 (Doc. No. 167)

         which carefully and clearly sets out the many deficiencies with the DIP Financing

         Motion.

  2.     The Fire District is a Vermont municipality, 1 V.S.A. § 126, created in the 1980s

         by the towns of Dover and Wilmington to manage a water and sewerage system


                                             1
Case 19-10214 Doc          170 Filed 07/24/19 Entered            07/24/19 11:01:47
             Desc         Main Document            Page           2 of 4


     partly constructed by the original developers of Haystack Mountain.            The

     Haystack master plan, started in the 1970s, contemplated the creation of a

     number of residential villages, totaling approximately 2,000 lots, anchored by a

     private ski resort and a golf course, and benefited by a private airstrip. The Fire

     District is divided into three tracts: the ski base tract, the east tract and golf

     course tract.

3.   Vermont Municipalities have the power to impose special assessments for public

     improvements, including the construction or extension of water and sewage

     systems, benefitting a limited area of the municipality. 24 V.S.A. § 3252. Special

     assessments are a tax, 24 V.S.A. § 3251(4), and constitute a first priority lien

     against the assessed property in the same number and to the same extent as

     municipal taxes in general. 24 V.S.A § 3255.

4.   The Fire District is a party to two agreements entitled “Agreement for Water and

     Sewage Disposal Service” with Hermitage Inn Real Estate Holding Company,

     LLC (the “Agreements”). The Agreements, which are attached to the Declaration

     of Kimberly Hicks, submitted herewith, are for the allocation of public water

     supply service and sewage collection and treatment capacity, including capacity

     created by public sewage system improvements which were authorized in March

     of 2013 and April of 2015.

5.   As a review of the Agreements (Exhibits I and II to the Hick’s Declaration)

     indicates the Debtor “unconditionally and irrevocably” bound itself as guarantor of

     all debt obligations issued by the Fire District to finance all the costs of

     constructing and operating the sewer system improvements, (Exhibits I at ¶8,



                                          2
Case 19-10214 Doc           170 Filed 07/24/19 Entered         07/24/19 11:01:47
             Desc          Main Document            Page        3 of 4


     Exhibit II at ¶8). Each of the obligations guaranteed by the Debtor is a special

     assessment under 24 V.S.A. § 3252.

6.   The Fire District obligations to be secured under the Agreements are the Fire

     District’s General Obligation Public Sewer System Improvement Bonds dated

     July 1, 2013, July 1, 2014, and July 1, 2015. (Exhibit II at ¶11). The owner of

     each of the loans is the Vermont Municipal Bond Bank.

7.   In each Agreement the Debtor agreed to make payments to the Fire District not

     later than thirty days prior to each scheduled debt service payment due on the

     Fire District’s loans. (Id, at ¶12 and at ¶14).

8.   If Hermitage fails to make any payment to the Fire District specified in the

     Agreements, that failure constitutes an event of default and entitles the Fire

     District to exercise any remedy available to it, under the Agreements or by

     operation of law. (Id. at ¶¶2 and 5).

9.   The schedules for payment are set out as attachments to Exhibit V. As indicated

     on those schedules, the loan made in 2014 (VMBB Loan Id #566) required

     interest and principal payments beginning November 15, 2015. The principal

     payments on Loan 566 were $75,000.00 per year from November 1, 2015

     through November 1, 2034. Interest payments had been made in 2018 on both

     loans by Berkshire Bank.

10. The VMBB Loan Id #541 (made in 2013), was in the original principal balance of

     $1,600,000.00 and principal payments of $320,000.00 are to begin on November

     1, 2019.




                                             3
Case 19-10214 Doc          170 Filed 07/24/19 Entered              07/24/19 11:01:47
             Desc         Main Document            Page             4 of 4


11. The total amount due from the Debtor pursuant to the Agreements on October 1.

    2019, for the amounts due on the loans is $439,291.92. (See, Exhibit V to Hick’s

    Declaration).

12. If that payment is not made, the remaining principal balance due on the two loans

    would be $2,705,00.00. If the payment is made, the remaining balances after

    October 1. 2019 would be $2,405,000.00. Accrued interest and other fees and

    costs would also be due.

13. Nothing in the moving papers indicates that the Debtor would have the ability to

    make the payment due on October 1, 2019.

14. There is currently $372,445.65 held in the Debt Service Reserve Fund which was

    created pursuant to the Debt Service Reserve Fund Agreement dated August 21,

    2014 (Exhibit III), which is additional collateral held by the Fire District on the

    2013 Agreement (VMBB Loan Id #541).

15. The DIP Financing Motion should be denied in all respects and this case

    converted to a case under Chapter 7.

    DATED at Rutland, Vermont this 24th day of July, 2019.

                                Cold Brook Fire District No. 1
                                by its counsel,



                                By:    /s/ John      J. Kennelly
                                John J. Kennelly, Esq.
                                Pratt Vreeland Kennelly Martin & White Ltd.
                                P.O. Box 280
                                Rutland, Vermont 05702
                                kennelly@vermontcounsel.com
                                ERN: 2039 / ATY 2069




                                          4
